United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-3273
                                      ___________

Ad in the Hole International, Inc.,      *
                                         *
                Appellee,                *
                                         *
        v.                               *
                                         *
Gerald H. Erickson; Dick Jacques,        *
Individually and as Partners in the      *
Hole West, a General Partnership,        *
                                         *
                Appellants,              *
                                         *
------------------------                 *
                                         *
Gerald H. Erickson; Dick Jacques,        * Appeal from the United States
Individually and as Partners in the      * District Court for the
Hole West, a General Partnership,        * Eastern District of Missouri
                                         *
                Appellants,              *    [UNPUBLISHED]
                                         *
        v.                               *
                                         *
Ric Dark; Dave Herbert; James White; *
Lee Platke; Stuart Berkowitz; Platke & *
Berkowitz; Fred Flegel; Lopata, Flegel, *
Hoffman & Company; Ad in the Hole        *
International, Inc.,                     *
                                         *
                Appellees.               *
                                    ___________
                           Submitted: March 5, 1999
                               Filed: April 5, 1999
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       After a consent judgment was entered disposing of all remaining claims, Gerald
H. Erickson and Dick Jacques, general partners in Ad in the Hole West (collectively
West), appealed from the district court’s1 dismissal of their counterclaims alleging fraud
and violations of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.
§§ 1961-68. Having carefully reviewed the record and the parties’ submissions, we
conclude that the district court did not err. Accordingly, we affirm the judgment of the
district court. See 8th Cir. R. 47B.

      We also deny West&s pending motion on appeal.

      A true copy.

             Attest:

                         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Thomas C. Mummert, III, United States Magistrate Judge for
the Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-